DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 8/1/2022 has been entered. Claims 1-4, 7-15 and 17-22 remain pending in the application. Applicant’s amendments to the Specification and Claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed 3/1/2022.
The specification was received on 8/1/2022. This specification is acceptable.

Specification
The disclosure is objected to because of the following informalities:
The reference character “135” has been used to refer to “fourth port” in paragraph 0053, line 1 and “second port” in last line of paragraph 0053.

The reference character “265” has been used to refer to “first lumen” in paragraph 0066 and “second lumen” in paragraph 0068.

The reference character “263” has been used to refer to “first lumen” in paragraph 0068, line 3 and “second lumen” in paragraph 0068, line 4.
Appropriate correction is required.
Claim Objections
Claims 11, 19 and 21 are objected to because of the following informalities:  
Claim 11 recites the limitation “the distance” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Claim 19 recites the limitation “the distance” in line 2. There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 21, line 5, the limitation “a cholangiocarcinoma” appears to be amended to recite “the cholangiocarcinoma” in order to refer to “a cholangiocarcinoma” recited in claim 21, lines 2-3.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 4, 7, 8, 10, 11, 12, 14, 15, 17, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Forman (WO 0205887 A2) in view of Wiener et al. (US 20080269718 A1).
Regarding claim 1, Forman discloses (see FIG. 3-4B): a method of treatment (“a method for using the catheter for site specific delivery of agents to […] biological spaces,” see Abstract), the method comprising:
inserting a catheter (see FIG. 3, catheter: 110) into a bile duct (“Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6; claim 21);
occluding the bile duct (see Page 15, Line 4) with a first occluder (see FIG. 3, first balloon: 120) on a distal end region of the catheter (110) and a second occluder (see FIG. 3, second balloon: 122) on the distal end region of the catheter (110) proximal to the first occluder (120) (evident from FIG. 3), to isolate a region of the bile duct (see Page 9, Lines 9-22 discussing balloons function to occlude and isolate the target space in order to maximize infusion of a therapeutic agent; claim 21);
delivering a therapeutic agent into the isolated region of the bile duct (see Page 9, Lines 9-22; claim 35); and
maintaining a pressure in the isolated region of the bile duct to diffuse the therapeutic agent into a tissue around the bile duct (see Page 14, Lines 23-29 discussing the rate of delivery of the therapeutic agent into the tissue surrounding the target area “depends upon […] the pressure under which the agent is passed through the orifices”). Forman is silent regarding the bile duct including a cholangiocarcinoma or diffuse the therapeutic agent into the cholangiocarcinoma.
However, Wiener teaches a design of a delivery device for selective delivery of therapeutic substance to specific histologic or microanatomic areas of organs including treating the bile duct including a cholangiocarcinoma and diffuse the therapeutic agent into the cholangiocarcinoma (paragraph 0021, “… even delivery to the subepithelial layer (such as the lamina propria in the case of the larger intra- and extrahepatic bile ducts, … Deeper penetration would be desired, for example, in diseases such as hepatocellular carcinoma and hepatic fibrosis where the therapeutic agent is targeted for hepatic tissue. In the case of cholangiocarcinoma it may be efficacious to target both …”) for the purpose of treating the bile duct affected with cholangiocarcinoma using appropriate therapeutic substance delivery pressure (paragraph 0021).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method application to treat the medical condition of bile duct of Forman to incorporate the bile duct including a cholangiocarcinoma or diffuse the therapeutic agent into the cholangiocarcinoma as taught by Wiener for the purpose of treating the bile duct affected with cholangiocarcinoma using appropriate therapeutic substance delivery pressure (paragraph 0021).

Regarding claim 3, Forman discloses (see FIG. 3-4B) wherein maintaining the pressure of the isolated region of the bile duct comprises delivering the therapeutic agent into the isolated region of the bile duct under pressure (see Page 14, Lines 23-29 discussing the rate of delivery of the therapeutic agent into the tissue surrounding the target area “depends upon […] the pressure under which the agent is passed through the orifices”—necessarily, the pressure is maintained by delivering the therapeutic agent under a specified level of pressure; see also “Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6).

Regarding claim 4, Forman discloses the pressure in the isolated region of the bile duct can be controlled (see Page 14, Lines 23-29 discussing the rate of delivery of the therapeutic agent into the tissue surrounding the target area “depends upon […] the pressure under which the agent is passed through the orifices”; see also “Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6).  However, Forman does not explicitly disclose: increasing or decreasing the pressure in the isolated region of the bile duct to change a penetration depth of the therapeutic agent into the cholangiocarcinoma within the bile duct.
Wiener, in a similar field of endeavor, teaches a method for selective delivery of therapeutic substances to specific histologic or microanatomic areas of organs (see Abstract), wherein “delivery of liquid agents to specific histological depths in the walls of the lumen (for example walls of an organ space) can be achieved by controlling the conditions (such as pressure/flow rate/volume) under which the agent is delivered to the lumen,” see p. [0007]. Additionally, Weiner discloses to increase the pressure when the medical condition includes cholangiocarcinoma (paragraph 0021). Therefore, Wiener necessarily teaches increasing or decreasing the pressure in a specific isolated region of an organ (including a condition where the organ includes cholangiocarcinoma) in order to change the effective penetration depth of therapeutic agent into the tissue around that organ.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman by incorporating the teachings of Wiener by manipulating the pressure within the bile duct by increasing or decreasing the pressure supplied to the first and/or second occluder in order to control the penetration depth of the therapeutic agent, for the purpose of targeting a wide range of depths into the tissue around the bile duct depending on the type of treatment needed, as Wiener teaches, “In the case of cholangiocarcinoma it may be efficacious to target both cholangiocytes as well as deeper subepithelial celltypes” during treatment (see p. [0021]).

Regarding claim 7, Forman discloses (see FIG. 3-4B) wherein inserting the catheter (110) comprises advancing the catheter (110; see claim 21 “guiding said catheter shaft distal end to a proximal end of a target segment in vivo”) over a guidewire (see FIG. 4B, guidewire: 58; see Page 5, Lines 25-27 discussing guidewire is removed once catheter is in place) within the bile duct (“Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6).

Regarding claim 8, Forman discloses wherein inserting the catheter (110; see claim 21 “guiding said catheter shaft distal end to a proximal end of a target segment in vivo”) comprises inserting the catheter (110) into the bile duct (“Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6).
However, Forman does not explicitly disclose: inserting the catheter to a region of the bile duct that includes the cholangiocarcinoma.
Wiener, in a similar field of endeavor, teaches a method for selective delivery of therapeutic substances to specific histologic or microanatomic areas of organs (see Abstract), comprising administering therapeutic agents through ductular structures using pressure-controlled intraluminal delivery to treat “a variety of malignancies, for example pancreatic adenocarcinomas which are poorly vascularized and do not respond well to traditional methods of treatment,” see p. [0114]. Additionally Wiener also discloses to treat the cholangiocarcinoma (see paragraph 0021). Therefore, Wiener teaches a method that treats pancreatic adenocarcinoma, which is well known in the art as pancreatic cancer, wherein malignant tumors begin to grow in the lining of the ducts of the pancreas (i.e., including the bile duct).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman to incorporate the teachings of Wiener by inserting the catheter into an area of the bile duct including cholangiocarcinoma, for the purpose of selectively delivering therapeutic substances to a specific target area of the bile duct to treat the cholangiocarcinoma (paragraph 0021).

 Regarding claim 10, Forman discloses wherein inserting the catheter (110) comprises inserting the catheter (110) percutaneously (see claim 35—the catheter is inserted into biological vessel; necessarily, the catheter must be inserted percutaneously in order to reach a biological vessel; see also Page 8, Lines 2-3 discussing a guide catheter may first be introduced into the vessel before the catheter is introduced to the vessel via said guide catheter).

Regarding claim 11, Forman discloses (see FIG. 3-4B) wherein inserting the catheter (110) comprises adjusting the distance between the first occluder (120) and the second occluder (122) by advancing the first occluder (120) distally (see Page 10, Col. 6-7; see also claim 21), wherein the first occluder (120) is on an inner catheter (see FIG. 4B, first shaft: 112) slidably disposed within a lumen (see FIG. 4B, second shaft central lumen: 148) of the catheter (110) (see Page 6, Lines 3-5 discussing second shaft is longitudinally movable with respect to first shaft).

 
Regarding claim 12, Forman discloses (see FIG. 3-4B) wherein occluding the bile duct comprises inflating the first occluder (120) and the second occluder (122) (see Page 9, Lines 9-22 discussing balloons function to occlude and isolate the target space in order to maximize infusion of a therapeutic agent; see also claim 21).

Regarding claim 14, Forman discloses (see FIG. 3-4B) a method of treatment (“a method for using the catheter for site specific delivery of agents to […] biological spaces,” see Abstract), the method comprising:
inserting a catheter (see FIG. 3, catheter: 110) into a bile duct (“Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6) to a region of the bile duct;
isolating a region of the bile duct (see Page 9, Lines 9-22 discussing balloons function to occlude and isolate the target space in order to maximize infusion of a therapeutic agent; claim 21) by occluding the bile duct with a first occluder (see FIG. 3, first balloon: 120) on a distal end region of the catheter (110) and a second occluder (see FIG. 3, second balloon: 122) on the distal end region of the catheter (110) proximal to the first occluder (120) (evident from FIG. 3); and
introducing a therapeutic agent into the isolated region of the bile duct (see Page 9, Lines 9-22; claim 35) from out of an opening (see FIG. 3, orifices: 28 [not shown] formed within agent delivery segment: 130) in a side wall of the catheter (110) between the first occluder (120) and the second occluder (122) (evident from FIG. 3; see also Page 6, Line 24 - Page 7, Line 1).
However, Forman does not explicitly disclose: inserting the catheter to a region of the bile duct including a cholangiocarcinoma; or diffusing the therapeutic agent into the cholangiocarcinoma around the bile duct by maintaining the pressure in the isolated region of the bile duct.
Wiener, in a similar field of endeavor, teaches a method for selective delivery of therapeutic substances to specific histologic or microanatomic areas of organs (see Abstract), comprising administering therapeutic agents through ductular structures using pressure-controlled intraluminal delivery to treat “a variety of malignancies, for example pancreatic adenocarcinomas which are poorly vascularized and do not respond well to traditional methods of treatment,” see p. [0114].  Therefore, Wiener teaches a method that treats pancreatic adenocarcinoma, which is well known in the art as pancreatic cancer, wherein malignant tumors begin to grow in the lining of the ducts of the pancreas (i.e., including the bile duct).  Additionally, Wiener teaches “delivery of liquid agents to specific histological depths in the walls of the lumen (for example walls of an organ space) can be achieved by controlling the conditions (such as pressure/flow rate/volume) under which the agent is delivered to the lumen,” see p. [0007]. Additionally, Wiener teaches delivering therapeutic agent into the bile duct including the cholangiocarcinoma (paragraph 0021). Wiener goes on to teach the many benefits of high-pressure intraluminal delivery to achieve a non-vascular method for tissue perfusion, which is, “particularly advantageous for achieving optimal local therapeutic concentrations of an agent that has potential systemic toxicity” (see p. [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman to incorporate the teachings of Wiener by inserting the catheter into an area of the bile duct including a cholangiocarcinoma, for the purpose of selectively delivering therapeutic substances to a specific target area of the bile duct, thereby increasing the safety and efficacy of treatment, since Wiener teaches, “General systemic delivery of a therapeutic substance at a sufficient concentration to reach this localized region (i.e., particular microanatomic or cellular regions) can cause widespread toxicity,” see p. [0005].  Additionally, it would have been obvious to have modified the method of Forman by incorporating the teachings of Wiener by maintaining the pressure within the isolated region of the bile duct by increasing or decreasing the pressure supplied to the first and/or second occluder in order to achieve optimal local therapeutic concentrations of the therapeutic agent via tissue perfusion, for the purpose of minimizing the risk of systemic toxicity (see Wiener, p. [0137]).
Forman discloses delivering the fluid to the target site wherein the target site includes tissues in the bile duct. Forman do not specifically disclose treating bile duct including cholangiocarcinoma. Wiener discloses treating bile duct including cholangiocarcinoma by maintaining the pressure in the isolated region of the bile duct. Therefore, one of ordinary skill in the art modifying Forman in view of Wiener will result in having bile duct including a cholangiocarcinoma.

Regarding claim 15, Forman is silent regarding further comprising increasing or decreasing the pressure in the isolated region of the bile duct to change a penetration depth of the therapeutic agent into the cholangiocarcinoma. Wiener discloses further comprising increasing or decreasing the pressure in the isolated region of the bile duct to change a penetration depth of the therapeutic agent into the cholangiocarcinoma (Wiener teaches, “delivery of liquid agents to specific histological depths in the walls of the lumen (for example walls of an organ space) can be achieved by controlling the conditions (such as pressure/flow rate/volume) under which the agent is delivered to the lumen,” see p. [0007], “cholangiocarcinoma”, see p. [0021]).  Therefore, Wiener necessarily teaches increasing or decreasing the pressure in a specific isolated region of an organ in order to change the effective penetration depth of therapeutic agent into the tissue around that organ.  Wiener teaches in the case of cholangiocarcinoma, i.e., a common biliary tract disease, it may be efficacious to target both cholangiocytes as well as deeper subepithelial celltypes” during treatment (see p. [0021]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing of the claimed invention to modify the method of Forman to incorporate further comprising increasing or decreasing the pressure in the isolated region of the bile duct to change a penetration depth of the therapeutic agent into the cholangiocarcinoma as taught by Wiener for the purpose of treating the bile duct affected with cholangiocarcinoma using appropriate therapeutic substance delivery pressure (paragraph 0021).

Regarding claim 17, Forman discloses wherein inserting the catheter (110) comprises advancing the catheter (110; see claim 21 “guiding said catheter shaft distal end to a proximal end of a target segment in vivo”) over a guidewire (see FIG. 4B, guidewire: 58; see Page 5, Lines 25-27 discussing guidewire is removed once catheter is in place) within the bile duct (“Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6).

Regarding claim 19, Forman discloses wherein inserting the catheter (110) comprises adjusting the distance between the first occluder (120) and the second occluder (122) by advancing the first occluder (120) distally (see Page 10, Col. 6-7; see also claim 21), wherein the first occluder (120) is on an inner catheter (see FIG. 4B, first shaft: 112) slidably disposed within a lumen (see FIG. 4B, second shaft central lumen: 148) of the catheter (110) (see Page 6, Lines 3-5 discussing second shaft is longitudinally movable with respect to first shaft).

Regarding claim 21, Forman discloses (see FIG. 3-4B) a method of treatment (“a method for using the catheter for site specific delivery of agents to […] biological spaces,” see Abstract), the method comprising: inserting a catheter (see FIG. 3, catheter: 110) into a bile duct (“Other target spaces which may be accessed by this catheter 10 include but are not limited to […] the gall bladder and bile duct,” see Page 15, Lines 1-6); 
isolating a region of the bile duct (see Page 9, Lines 9-22 discussing balloons function to occlude and isolate the target space in order to maximize infusion of a therapeutic agent; claim 21) by occluding the bile duct with a first occluder (see FIG. 3, first balloon: 120) on a distal end region of the catheter (110) and a second occluder (see FIG. 3, second balloon: 122) on the distal end region of the catheter (110) proximal to the first occluder (120) (evident from FIG. 3); and 
injecting a therapeutic agent into the isolated region of the bile duct (see Page 9, Lines 9-22) from out of an opening (see FIG. 3, orifices: 28 [not shown] formed within agent delivery segment: 130) in a side wall of the catheter (110) between the first occluder (120) and the second occluder (122) (evident from FIG. 3; see also Page 6, Line 24 - Page 7, Line 1) whereby the therapeutic agent diffuses into the target tissue within the bile duct (page 9, lines 9-22).
However, Forman does not explicitly disclose: inserting the catheter to a region of the bile duct including a cholangiocarcinoma; whereby the therapeutic agent diffuses into the cholangiocarcinoma within the bile duct.
Wiener, in a similar field of endeavor, teaches a method for selective delivery of therapeutic substances to specific histologic or microanatomic areas of organs (see Abstract), comprising administering therapeutic agents through ductular structures using pressure-controlled intraluminal delivery to treat “a variety of malignancies, for example pancreatic adenocarcinomas which are poorly vascularized and do not respond well to traditional methods of treatment,” see p. [0114]. Additionally, Wiener teaches the bile duct including cholangiocarcinoma and the therapeutic agent diffuses into the cholangiocarcinoma within the bile duct (paragraph 0021). Therefore, Wiener teaches a method that treats pancreatic adenocarcinoma, which is well known in the art as pancreatic cancer, wherein malignant tumors begin to grow in the lining of the ducts of the pancreas (i.e., including the bile duct).  Additionally, Wiener teaches “delivery of liquid agents to specific histological depths in the walls of the lumen (for example walls of an organ space) can be achieved by controlling the conditions (such as pressure/flow rate/volume) under which the agent is delivered to the lumen,” see p. [0007].  Wiener goes on to teach the many benefits of high-pressure intraluminal delivery to achieve a non-vascular method for tissue perfusion (i.e., diffusion of therapeutic agent along a concentration gradient to a targeted mass of tissue), which is, “particularly advantageous for achieving optimal local therapeutic concentrations of an agent that has potential systemic toxicity” (see p. [0137]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman to incorporate the teachings of Wiener by inserting the catheter into an area of the bile duct including a cholangiocarcinoma, for the purpose of selectively delivering therapeutic substances to a specific target area of the bile duct, thereby increasing the safety and efficacy of treatment, since Wiener teaches, “General systemic delivery of a therapeutic substance at a sufficient concentration to reach this localized region (i.e., particular microanatomic or cellular regions) can cause widespread toxicity,” see p. [0005].  Additionally, it would have been obvious to have modified the method of Forman by incorporating the teachings of Wiener by the therapeutic agent diffuses into the cholangiocarcinoma within the bile duct, for the purpose of treating the bile duct affected with cholangiocarcinoma using appropriate therapeutic substance delivery pressure (paragraph 0021).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Forman (WO 0205887 A2) in view of Wiener et al. (US 20080269718 A1) and further in view of Bhat et al. (US 6,706,013 B1).
Regarding claim 2, Forman/Wiener (hereinafter referred as “modified Forman”) discloses the claimed invention substantially as claimed, as set forth above in claim 1. Modified Forman is silent regarding placing a stent to open the bile duct prior to delivering the therapeutic agent.
Bhat, in a similar field of endeavor, teaches a catheter for insertion in a physiological lumen that can be used for the delivery of a therapeutic substance (see Abstract), wherein a stent (see FIG. 7D, stent: 46) is placed in the target area duct (i.e., a vessel) to open the area prior to delivering a therapeutic agent (see Col. 5, Line 60 – Col. 6, Line 3 discussing a third balloon 44, between first and second balloons, as shown in FIG. 7D, carrying a stent 46 can be used to support the vessel wall and/or deliver therapeutic substance to the target area).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman to incorporate the teachings of Bhat by placing a stent to open the bile duct prior to delivering the therapeutic agent, for the purpose of supporting the duct wall in the target area during the local delivery of a therapeutic substance (see Bhat, Col. 5, Lines 60-63).

Claim(s) 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Forman (WO 0205887 A2) in view of Wiener et al. (US 20080269718 A1) and further in view of Van Dam et al. (US 2009/0143760 A1).
Regarding claim 9, modified Forman discloses the claimed invention substantially as claimed, as set forth above in claim 1. Forman further discloses wherein inserting the catheter (110; see claim 35—the catheter is inserted into biological vessel) comprises inserting the catheter (110) through a guide catheter (see Page 8, Lines 2-3 discussing a guide catheter may first be introduced into the vessel before the catheter is introduced to the vessel via said guide catheter).
However, Forman does not explicitly disclose: inserting the catheter through an endoscopic retrograde cholangiopancreatogram (ERCP) catheter.
Van Dam, in a similar field of invention, teaches methods for treating biliary disease (see Abstract) comprising using endoscopic retrograde cholangiopancreatography (ERCP) and other modalities that enable treatment of a distal common bile duct obstruction, e.g., pancreatic carcinoma, cholangiocarcinoma, and/or ampullary carcinoma (see p. [0035]).  Van Dam teaches these methods can accomplish permanent elimination of biliary disease and its recurrence in a less invasive and less costly way  (see p. [0035]) by using an endoscope to access a region in the gastrointestinal (GI) tract, where the target area “may be accessed and/or treated 350 through the wall of the GI tract […] with tools and devices (e.g. needles, guidewires, guidance catheters, dilators, shunts, etc.) delivered through or by, for example, an endoscope 310” (see p. [0039]), thereby minimizing the “likelihood of or necessity for follow-up or repeat procedures” (see p. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Forman to incorporate the teachings of Van Dam by using an ERCP catheter to gain access to the targeted area of the bile duct with the catheter of Forman, for the purpose of treating a biliary disease such as pancreatic cancer in a less invasive and less costly way than conventional methods (see Van Dam, p. [0035]).

Regarding claim 18, modified Forman discloses the claimed invention substantially as claimed, as set forth above in claim 14. Forman discloses wherein inserting the catheter (110; see claim 35—the catheter is inserted into biological vessel) comprises inserting the catheter (110) through a guide catheter (see Page 8, Lines 2-3 discussing a guide catheter may first be introduced into the vessel before the catheter is introduced to the vessel via said guide catheter).
However, Forman does not explicitly disclose: inserting the catheter through an endoscopic retrograde cholangiopancreatogram (ERCP) catheter.
Van Dam, in a similar field of invention, teaches methods for treating biliary disease (see Abstract) comprising using endoscopic retrograde cholangiopancreatography (ERCP) and other modalities that enable treatment of a distal common bile duct obstruction, e.g., pancreatic carcinoma, cholangiocarcinoma, and/or ampullary carcinoma (see p. [0035]).  Van Dam teaches these methods can accomplish permanent elimination of biliary disease and its recurrence in a less invasive and less costly way  (see p. [0035]) by using an endoscope to access a region in the gastrointestinal (GI) tract, where the target area “may be accessed and/or treated 350 through the wall of the GI tract […] with tools and devices (e.g. needles, guidewires, guidance catheters, dilators, shunts, etc.) delivered through or by, for example, an endoscope 310” (see p. [0039]), thereby minimizing the “likelihood of or necessity for follow-up or repeat procedures” (see p. [0037]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman in view of Wiener to incorporate the teachings of Van Dam by using an ERCP catheter to gain access to the targeted area of the bile duct with the catheter of Forman, for the purpose of treating a biliary disease such as pancreatic cancer in a less invasive and less costly way than conventional methods (see Van Dam, p. [0035]).

Claim(s) 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Forman (WO 0205887 A2) in view of Wiener et al. (US 20080269718 A1) and further in view of Muni et al. (US 20090198216 A1).
Regarding claim 13, Forman discloses “Therapeutic agents include biologically active substances, or substances capable of eliciting a biological response, including, but not limited to endogenous substances, viral vectors, DNA capable of expressing proteins, sustained release polymers, unmodified or modified cells” (see Page 14, Lines 11-19); however, Forman does not explicitly disclose: the therapeutic agent is selected from a [[the]] group of: (5-fluorouracil (5-FU), Aldesleukin, Axitinib, Bleomycin, Carboplatin, Cetuximab, Cisplatin, Cyclophosphamide, Dacarbazine, Doxorubicin Hydrochloride, doxorubicin liposomal non-pegylated (un-coated), doxorubicin liposomal pegylated (PEG coated), Floxuridine, Gemcitabine Hydrochloride, Irinotecan Hydrochloride Liposome, Lanreotide Acetate, leucovorin (antidote to folic acid antagonist used with 5FU), Methotrexate, Mitomycin, Mitoxantrone, Nivolumab, Olaparib, Oxaliplatin, Sorafenib Tosylate, Temsirolimus, Thiotepa, Topotecan Hydrochloride, Vinblastine Sulfate, vincristine sulfate).
Muni, in a similar field of endeavor, teaches a device with an expandable reservoir that is implantable in passageways of the body to provide sustained local delivery of a therapeutic substance, (see Abstract), wherein the therapeutic substance delivered via the device may include, “alkylating agents or other agents which directly kill cancer cells by attacking their DNA (e.g., cyclophosphamide, isophosphamide)” and other antitumor agents (see p. [0193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of modified Forman to incorporate the teachings of Muni by delivering a therapeutic agent selected from the list above, for the purpose of treating cancer cells (see Muni, p. [0193]) in the bile duct (see Forman Page 15, Lines 1-6).

Regarding claim 20, Forman discloses “Therapeutic agents include biologically active substances, or substances capable of eliciting a biological response, including, but not limited to endogenous substances, viral vectors, DNA capable of expressing proteins, sustained release polymers, unmodified or modified cells” (see Page 14, Lines 11-19); however, Forman does not explicitly disclose: the therapeutic agent is selected from a [[the]] group of: (5-fluorouracil (5-FU), Aldesleukin, Axitinib, Bleomycin, Carboplatin, Cetuximab, Cisplatin, Cyclophosphamide, Dacarbazine, Doxorubicin Hydrochloride, doxorubicin liposomal non-pegylated (un-coated), doxorubicin liposomal pegylated (PEG coated), Floxuridine, Gemcitabine Hydrochloride, Irinotecan Hydrochloride Liposome, Lanreotide Acetate, leucovorin (antidote to folic acid antagonist used with 5FU), Methotrexate, Mitomycin, Mitoxantrone, Nivolumab, Olaparib, Oxaliplatin, Sorafenib Tosylate, Temsirolimus, Thiotepa, Topotecan Hydrochloride, Vinblastine Sulfate, vincristine sulfate).
Muni, in a similar field of endeavor, teaches a device with an expandable reservoir that is implantable in passageways of the body to provide sustained local delivery of a therapeutic substance, (see Abstract), wherein the therapeutic substance delivered via the device may include, “alkylating agents or other agents which directly kill cancer cells by attacking their DNA (e.g., cyclophosphamide, isophosphamide)” and other antitumor agents (see p. [0193]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Forman in view of Wiener to incorporate the teachings of Muni by delivering a therapeutic agent selected from the list above, for the purpose of treating cancer cells (see Muni, p. [0193]) in the bile duct (see Forman Page 15, Lines 1-6).

Response to Arguments
Applicant's arguments filed 8/1/2022 have been fully considered but they are not persuasive.
Applicant argues on pages 7-9 that Forman does not teach all the features of claim 1 especially regarding a bile duct including a cholangiocarcinoma or to diffuse the therapeutic agent into the cholangiocarcinoma within the bile duct. Applicant further argues that Weiner also fails to further disclose the limitations that Forman fails to disclose. Examiner respectfully disagrees. Forman discloses a method of treatment by infusing the drug in the isolated target region (page 9, lines 9-22) wherein the blood vessel can include bile duct (page 15, lines 1-6). Forman do not explicitly recite the bile duct including cholangiocarcinoma whereas Weiner discloses delivering therapeutic agent into the bile duct including cholangiocarcinoma (paragraph 0021). Therefore, one of ordinary skill in the art when modifying the method of Forman in view of Weiner teaches each and every limitations of claim 1. Same response to arguments applies to applicant’s arguments with respect to claims 14 and 21 because applicant makes similar arguments to claims 14 and 21 as to claim 1.
Allowable Subject Matter
Claim 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record, Forman (WO 0205887 A2) in view of Wiener et al. (US 20080269718 A1) and further in view of McDonough et al. (US 2006/0253079 A1) discloses focally perforating a tissue but is silent regarding passing a guidewire through a lumen of the catheter to focally perforating a tissue within the isolated region before delivering the therapeutic agent in combination with other claimed limitations of claim 22.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783